O’BRIEN, J.
The decree enjoins the defendant from using and operating the dynamo and machinery now used and employed by him in the conduct of his business in the place and manner and as now attached and erected by him on the premises No. 935 Broadway. It will thus be noticed that no restraint is placed on the defendant’s business, nor upon the use of the machinery in connection therewith, but that the prohibition extends only to its use in such a manner as to create as against the plaintiffs a private nuisance. If we assume the defendant’s position that his business was a lawful one, carried on in a building used for business, mercantile, and manufacturing purposes, by himself and other persons and firms, and which building is situated in a neighborhood given over to buildings used for such purposes, and if we assume that, in the construction of the dynamo and machinery complained of, no negligence was alleged or proved, the question still remains whether a court of equity will restrain the manner in which such dynamo and machinery are being used. We do not regard this as a new question, it having been many times passed upon. In Bohan v. Gaslight Co., 122 N. Y. 23, 25 N. E. Rep. 246, it is said:
“If one carry on a lawful trade or business in such a manner as to prove a nuisance to his neighbor, he must answer in damages, and it is not necessary to a right of action that the owner should be driven from his dwelling. It is enough that the enjoyment of life and property be rendered uncomfortable. * * * The wants of mankind demand that property be put to many and various uses and employments, and one may have upon his property any kind of lawful business, and so long as it is not a nuisance, and is not managed so as to become such, he is not responsible for any damage that his neighbor accidentally and unavoidably sustains. ”
The theory of plaintiffs’ action, and the ground upon which the relief was accorded to them, were not that the building was unsuited to a business such as the defendant was conducting, not that the vicinage *277was unsuited to such a trade, not that the defendant had been guilty of any negligence in the selection or construction of the dynamo and machinery, but that the situation in which it was placed, and the manner in which it was used, were such as to make it a private nuisance. If the evidence was sufficient to warrant the findings of fact upon which the conclusions of the referee were reached, holding that the present location of the dynamo and machinery, and the manner in which the same are used, constituted such use of the premises a nuisance, then a court of equity would be justified in affording relief by injunction. That proof of negligence is not essential to entitle the plaintiffs to such relief is disposed of in the opinion to which reference has already been made supra, in which it is said:
“And it may be confidently asserted that no authority can be produced holding that negligence is essential to establish a cause of action for injuries of such a character. ”
Without proof of negligence, therefore, if the evidence justified the findings that the operation of the dynamo and machinery in the place and manner as now attached caused vibrations and jarrings and noises which were continuous, to the inconvenience of the plaintiffs and their patrons, and to the interference and damage of the plaintiffs in the operation of their business, and if, in addition, it were shown that these acts were unreasonable and unnecessary, they were sufficient to justify his conclusion that they constituted a nuisance. Under such circumstances, the failure or inability to prove pecuniary damages,does not takeaway the power from a court of equity to redress the wrong, and prevent a repetition of the injury. As said in McKeon v. See, 4 Rob. (N. Y.) 449, which case was affirmed in 51 N. Y. 300:
“The suppression of oppressive and interminable litigation, and the prevention of multiplicity of suits, equally with protection against irreparable mischief, form grounds of equitable interference. ”
The law, therefore, as we read the authorities, is that, when an act has been established as a nuisance, it is neither necessary to allege nor prove negligence, nor is proof of damage requisite, to entitle one to relief. In other words, a nuisance cannot be justified, or its maintenance secured, by showdng that the injury which another receives occurs in the conduct •of a lawful business, carried on with skill and care, though such business be conducted in a building used for business purposes, and for various kinds of mercantile and mechanical business, in a neighborhood of buildings devoted to similar uses, and a portion of which building the person complaining is using for business purposes. It will thus be seen that, after all, the plaintiffs’ right to relief is dependent mainly upon questions •of fact; the principal one being whether the defendant’s business was carried on in such a way as to constitute a private nuisance with respect to plaintiffs.
It is not our purpose to discuss in detail the voluminous record, and the almost equally voluminous brief of the appellant, and all the evidence and each finding made by the referee, with a view of determining the issue thus presented. That a serious conflict -was presented, and that some of the findings were upon slight evidence, is unquestioned; but *278taking the plaintiffs’ evidence, to which the referee gave greater credence, and upon which he placed his reliance in refusing to dismiss the complaint, and in formulating his findings and reaching his conclusions, we think such evidence makes out a prima facie case in favor of the plaintiffs, in showing that the manner in which the defendant conducted his business resulted in the vibrations, jarrings, and noises; and if these were as continuous and as serious as claimed by some of the witnesses for the plaintiffs, resulting in interference and damage to plaintiffs’ business, and annoyance to their customers, then, upon further evidence that this could be avoided by a change of the dynamo and machinery from their present location to other portions of the premises held and enjoyed by the defendant, a case was presented entitling the plaintiffs to the relief accorded. Feeling, therefore, that there was evidence sufficient to justify the conclusion reached by the referee, it remains to determine what the effect upon this judgment should be of certain rulings made, not only with respect to the findings, but also in regard to the admission and exclusion of evidence. It is to be remembered that in a case before a referee, like in a case tried before the special term, where the court will examine the entire record to see whether any substantial rights have been jeopardized, it is not disposed to seize upon exceptions which may be technically good, but which do not amount to prejudicial error, for the purpose of reversing a judgment which, upon the entire record, seems to be right. No case better suited for the application of this principle could be found than the one at bar. Hardly a question was asked of any witness but an objection was interposed, and an exception taken. Not a piece of evidence got into the case but the referee was asked to make a finding with reference thereto. And, after discussing the law and the facts in a brief extending over 137 printed pages, we are seriously referred to over • 200 exceptions, grouped together by folios, the consideration of which was too much for even the appellant’s counsel, who concluded that the court’s time might be wisely employed in endeavoring to select from among these 200 odd exceptions, or from all the other exceptions presented in the case upon refusals of proposed findings from the evidence, some ground for a reversal of the judgment. As in duty bound, we have gone over this record, and have, upon the whole case, concluded that the questions of fact, presented, as they were, upon conflicting evidence, were those upon which it was proper for the referee to pass, and that the errors into which he may have fallen in no1 way prejudiced the defendant. This view is strengthened when we remember the relief which has been here accorded, and the ground upon which such relief was based. The plaintiffs made out a prima facie case of a private nuisance, resulting in a discomfort and inconvenience to themselves, their customers, and to their business, upon a showing that such came from the unnecessary and unreasonable manner in which the dynamo and machinery of the defendant were placed and operated. It was to prevent such injury that the decree was made. The main portion of the argument of the defendant, and one of the grounds principally relied upon by him, Is that no such injury resulted; that the machinery was operated in a way to make it in no wise injurious, disagreeable, or obnoxious to the *279plaintiffs. If the defendant can so manage his dynamo and machinery that the jarrings and vibrations complained of will be obviated, or will not be present, then the decree, which has been directed simply to preventing him from conducting his business to plaintiffs’ injury, cannot harm him. In other words, the injunction is not directed to prevent the defendant from carrying on a lawful business, or to prevent the use of the dynamo and machinery, but it is to prevent him from placing and using them in such a way as to produce serious inconvenience and damage to plaintiffs and their business.
The referee has found that the injury could be obviated by changing the situation of the dynamo, and by removing certain belting and pulleys from defendant’s ceiling, which it was claimed was the cause of the acts complained of. That the machinery and pulleys originally placed upon the ceiling produced serious ^jarring and vibration there is little question; but the defendant placed great stress upon his having removed a certain portion from the ceiling, and placed the same upon scaffolds, which did not in height approach the ceiling to within three or four feet. That other portions of the machinery, however, were still attached to the ceiling was not disputed, and, upon the evidence, it appeared to the referee that a removal of the dynamo and machinery to another portion of defendant’s premises would obviate all the serious results. While, therefore, the courts are always loath to interfere with the manner of conducting a lawful business, yet, when it can be shown that the manner of conducting it results in injury to another, and that such injury could be prevented by changing the mode or manner of conducting such business, the court will be disposed to require that the cause of such injury be removed. If the defendant conducts his business in such manner as to do no injury to plaintiffs, the judgment does hinder him from carrying on his trade of manufacturing jewelry upon the premises hired by him. If, on the other hand, he will persist, by the situation of the dynamo and machinery, in inflicting injury and annoyance upon the plaintiffs, their customers, and their business, the decree to prevent such unlawful interference with the enjoyment of plaintiffs’ premises should be enforced. We are of opinion, upon the entire record, that this judgment should be affirmed, with costs. All concur.